Woodward, J.
At the time of the commencement of this action, the plaintiff being the owner of one of the notes made by. the mortgagor, Miller, which the mortgage to Story was given to *130secure, the plaintiff, had a perfect lien on the premises and its right to maintain this action cannot be questioned.
The defendant The Wayne Building & Loan Association, by virtue of the-several mortgages executed .by Miller, the owner of the premises, has also a perfect lien on the premises, and was properly made a party defendant, whether such lien be prior or subsequent to the plaintiff’s lien.
The only question presented by the pleadings for the court to determine is, whether the lien of the Story mortgage in which the plaintiff has an interest, should be declared a prior or subsequent lien to the defendant’s mortgages. By the record, giving effect to all the instruments which have been given in evidence, it appears that the lien' of the defendant’s mortgages are subsequent. It,. however, contends, that upon all the facts and circumstances as disclosed by the evidence, the two mortgages first executed by Miller, which were, before the discharge of the same, prior liens, should on equitable, principles, be restored to their priority as liens, and the discharges be set aside. The plaintiff disputes this contention and insists, that upon the whole case, this defendant is not •entitled to the relief demanded.
The material facts are not disputed. The plaintiff did not commit any fraud, deceive -or mislead the defendant The Wayne Building & Loan Association, nor do anything which induced it to execute the discharge of its first mortgages. The plaintiff admits that it did not pay or give any consideration to secure these discharges, that its lien might become first and superior to those of the defendant the loan association.
The plaintiff insists, .and such I hold to be the-fact, that it was ignorant of the negotiations while they were pending between the parties^ which resulted in the. discharge -of the mortgages and the execution of the agreement, by Evans, McLaren & Co., postponing the lien of the Story mortgage, arid giving priority to the $1,500 mortgage, the one last executed, to. the defendant The Wayne Building & Loan Association.
The plaintiff takes the further position, that the building arid loan association had knowledge of the existence of the Story mortgage when it executed the discharges, and also that Evans, Mc-Laren & Co. had no power or authority to displace or postpone "the lien created by the Story mortgage, while the note owned by it and secured by that mortgage remained unpaid. I fully concur in the facts and in the law as .stated in this proposition. To restate, *131as I comprehend the plaintiff’s position, it is this, although it was not a party to the negotiations which led to the discharge of the mortgages and was wholly ignorant of the facts until after it was accomplished, the plaintiff may take advantage of the circumstances and realize the benefits resulting .to it therefrom, and this court, under its jurisdiction as a court of equity, cannot, on the admitted fact, restore the lien created by the defendant’s first mortgages. It is satisfactorily established, that the defendant The Wayne Building & Loan Association, in taking the last mortgage from Miller for the sum due and unpaid on its prior mortgages, did not intend to surrender priority of its lien over the Story mortgage, and to prevent that, the agreement of the assignee of that mortgage, Evans, McLaren & Co., to postpone and make inferior that lien, was executed to avoid such a result. It is also established to my satisfaction, that the agents and attorneys for the loan association believed that by force of that instrument it continued to have a lien on the premises prior to the Story mortgage. . When Evans, McLaren & Co., who were the assignees of the Story mortgage, assented to the postponement with the defendant the-loan association, both' believed that the former possessed full power ■ and authority to execute the instrument postponing the lien.
The doctrine invoked in this case by the plaintiff, that equity will not grant relief where the mistake is one of law, applies only where the mistake is simply one of law, and the party had full knowledge of all the material facts and circumstances. Haveland v. Willets, 141 N. Y. 50; Vanderbeck v. City of Rochester, 122 id. 285.
The agents and attorneys for The Wayne Building & Loan Association did not know, when the second mortgage was taken, that Evans, McLaren & Co. did not possess full power and authority to execute the instrument postponing the lien of the Story mortgage. McLaren, who executed the agreement to postpone, was a member of that firm, and at the time was its business manager. The assignment of the Story mortgage was in form to that firm as assignee, although it recited the fact that the plaintiff held •one of the notes which the assignment was intended to secure, and this made the assignees trustee to the bank to the extent of its interests.
■ The search presented to the loan association, when it consented to extend the time for the payment of its loans to Miller, and to take another mortgage, did not disclose the fact that the plaintiff *132had an interest in the Story mortgage. On the contrary it appeared from the abstract of .title, that Evans, McLaren & Co.' were the sole owners thereof. It thus seems very clear that when the discharges were executed the loan association was not advised of the plaintiff’s interest in the Story -mortgage. It is not to be believed that the second mortgage would have been taken and the prior mortgages discharged, if that association had been informed that the plaintiff had an interest in the Story mortgage, without its consent being procured, that the lien created by that instrument might be postponed and made inferior to the defendants’ last mortgage.
In view of all the facts the plaintiff has not made a case which entitles it to maintain its claim for priority of lien. It parted with nothing of value to bring about the discharge of the first mortgage to The Wayne Building & Loan Association.
A sense of fairness and justice prompts the judicial mind to grant the .defendant the relief demanded. It -is a familiar doctrine repeatedly asserted by many tribunals, that a court of equity will keep .an incumbrance alive or consider it extinguished, as will best .serve the purposes of justice. Barnes v. Camack, 1 Barb. 396.
The principle which underlies all the reported decisions in this class of cases is, when the legal rights of the parties have been changed by mistake, equity restores them to their former condition, when it can be done without, interfering with any new rights acquired on the faith and strength of the altered condition of the legal-rights, and without doing injustice to other parties.
In Miller v. Wack, Saxton’s Chancery Reports, 204 (N. J.), the chancellor held that “ The simple cancellation of a mortgage on "the record was not an absolute bar, unless there has been actual satisfaction; that the cancelling is evidence sufficient to sustain all the rights of persons interested, unless the parties setting up the canceled mortgage shall show satisfáctorily some accident, fraud or mistake.” See also Campbell v. Trotter, 100 Ill. 281; Bruse v. Nelson, 35 Iowa, 157; Weaver v. Edwards, 39 Hun, 233; Dickerson v. Tillinghast, 4 Paige, 221; Padgett v. Lawrence, 10 id. 170; Millspaugh v. McBride, 7 id. 509.
The evidence establishes the fact that the defendants’ agents and attorneys who conducted the negotiations believ.ed, and were fully justified in believing, that Evans, McLaren & Co. had the right to postpone the Story mortgage. It is incredible that a party having the first mortgage lien on property would cancel it and take a new *133mortgage thereon for the same debt, postponing the time of payment, without there was an arrangement with the other interested parties that it should continue to be a lien, prior to subsequent existing incumbrances. It is not established that the defendant knew, as a matter of fact, that the plaintiff had an interest in the Story mortgage. The fact may be established, by fair implication, that the defendant believed that Evans, McLaren & Co. were the sole owners of the Story mortgage, and thus establish that there was a mistake as to a material fact, upon which the first mortgagee acted in executing the discharges. Hyde v. Tanner, 1 Barb. 75.
The rule that the mistake must be mutual in order to relieve one of the contracting parties from the legal effect of its agreement has no application to this case. The plaintiff was not a party to the release, nor did it participate in the preliminary negotiations. The plaintiff was ignorant of the transactions, as it claims, and it is so admitted by all the interested parties, until, after the discharges were executed and the defendants’ new mortgage taken. The discharges of the first two mortgages should be canceled and the liens created thereby restored, and the amount due thereon be fixed and determined in the judgment, so that on the sale interested parties may know the amount due thereon.
The parties agree there was due on two first mortgages $1,500, on the day the last mortgage was dated, which sum, with interest thereon from that day, will fix the amount now due. I am unable to determine from the data before me the portion due on those mortgages, respectively, and if the parties cannot agree how this sum should be distributed, they may appear before me for a hearing .on this question.
The plaintiff is entitled to the usual decree of foreclosure with costs, and the sum realized on the sale should be divided between the plaintiff and the defendants Evans, McLaren & Co., based upon the notes held by those parties, respectively, which, upon the note held by the plaintiff on the 14th day of May, 1894, amounted to $450, and on the note held by Evans, McLaren & Co., dated July 5, 1893, was $450, less the indorsements thereon of $10.
The plaintiff is entitled to judgment for any deficiency against the defendant Story.
Judgment accordingly.